DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tashin et al (jp 2009-084085).
The Tashin reference teaches a silicon glass crucible comprising aluminum and calcium, note translation para 0013.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shimazu et al (2011/0011334)
The Shimazu et al reference teaches a silicon glass crucible comprising aluminum and calcium, note tables.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu et al.
The Shimazu et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the aluminum to calcium amounts and ratio.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable aluminum calcium amounts and ratios in the Shimazu et al reference in order to increase the crystallization rate, noting the reference does show various amount and ratios of the aluminum and calcium in the tables.
Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu et al.
The Shimazu et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the aluminum to calcium starting amounts.  The Shimazu et al reference does teach combining the silica powders and calcium and aluminum than placing them in to a mold which rotates.  An arc electrode then vitrifies the powder, note para 0039.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable aluminum calcium amounts and ratios in the Shimazu et al reference in order to grow a specific silica glass crucible, noting the reference does show various amount and ratios of the aluminum and calcium in the tables.
Claim 5 to 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu et al in view of Tashin.
The Shimazu et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the layers of the crucible.  However, the Tashin reference teaches a crucible of silica with three layers extending from the bottom side to an upper region.   The layers can be composed of a crystallizer contain silica glass and opaque interlayer and a transparent layer, note figure 1 and description (instant claims 5, 9 and 10).It would have been obvious to one of ordinary skill in the art before the filing 
With regard to claim 6, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable aluminum calcium amounts and ratios in the Shimazu et al reference in order to increase the crystallization rate, noting the reference does show various amount and ratios of the aluminum and calcium in the tables.
With regard to claim 7, the Tashin reference does show a fourth layer in the crucible note figure 1.
With regard to claim 8 and 11,  in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable dimensions in the combined references in order to create a solid crucible.

		Examiner’s Remarks
The Yamagata, Fukui and Wang references are merely cited of interest as showing the state of the art in silica glass crucible manufacture and added materials.

.


.


.


.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK